Citation Nr: 1222815	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  11-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depression and generalized anxiety disorder.

2. Entitlement to service connection for alcohol abuse.

3. Whether new and material evidence has been received to reopen a claim for service connection for polycythemia vera. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from January 1971 to December 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought         on appeal. 

During pendency of the appeal, in November 2011, the Veteran updated the status of his designated representative from one accredited organization to that listed above on the title page, the Disabled American Veterans. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Upon his March 2011 VA Form 9 (Substantive Appeal to the Board), the Veteran initially completed the appropriate designation that he wanted a videoconference hearing before a member of the Board. Thereafter, there was a January 2012 letter provided by his former designated representative stating that he effectively withdrew this hearing request. Only a few days afterwards, however, an official with a county veterans services agency indicated that the earlier correspondence was in error, and the Veteran did want to attend a videoconference hearing.

Since then, the Veteran's newly designated representative has reiterated                the Veteran's request for a hearing. As it is the province of the RO to schedule videoconference hearings, the case must be remanded for this purpose.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


